Atkinson, J.
This case was before the Supreme Court on a former occasion. Williams v. Southern Ry. Co., 140 Ga. 713 (79 S. E. 850). When the case was returned to the trial court the defendant amended its answer, and evidence was introduced thereunder. The amendment was an elaboration of the original answer, but did not raise any new issue or change the character of the case. The charge of the court on the subsequent trial sufficiently covered the issues made, and was in accordance with the principles announced in the decision of the case by this court. The evidence was sufficient to authorize the verdict for the plaintiff, and the discretion of the judge in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justiees eoncur, except Beeh, J., absent.